 1 McGREGOR W. SCOTT
   United States Attorney
 2 MELANIE L. ALSWORTH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorney for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:19-CR-00274 NONE-SKO

12                                 Plaintiff,             STIPULATION AND ORDER BETWEEN THE
                                                          UNITED STATES AND DEFENDANTS AMANDA
13                          v.                            JOY NASH

14   CARLOS GARCIA WELDON, SANDRA
     JUDITH CASTANEDA CISNEROS, EDEL
15   FELIX CASTRO, AND FERMIN LOZANO
     GONZALEZ,
16
                                   Defendant.
17

18                                                STIPULATION

19          WHEREAS, the discovery in this case is voluminous and contains personal information

20 including but not limited to personal identification numbers, dates of birth, financial account numbers,

21 telephone numbers, and residential addresses (“Protected Information”); and

22          WHEREAS, the parties desire to avoid both the necessity of large scale redactions and the

23 unauthorized disclosure or dissemination of Protected Information to anyone not a party to the court

24 proceedings in this matter;

25          The parties agree that entry of a stipulated protective order is appropriate.

26          THEREFORE, defendants, by and through their counsel of record (“Defense Counsel”), and

27 plaintiff, the United States of America, by and through its counsel of record, hereby agree and stipulate

28 as follows:

      STIPULATION AND ORDER                               1

30
 1          1.      This Court may enter protective orders pursuant to Rule 16(d) of the Federal Rules of

 2 Criminal Procedure, and its general supervisory authority.

 3          2.      This Order pertains to all discovery provided to or made available to Defense Counsel as

 4 part of the discovery in this case (hereafter, collectively known as the “discovery”).

 5          3.      By signing this Stipulation and Protective Order, Defense Counsel agrees not to share any

 6 documents that contain Protected Information with anyone other than Defense Counsel and designated

 7 defense investigators and support staff. Defense Counsel may permit the defendant to view un-redacted

 8 documents in the presence of Defense Counsel or under the supervision of Defense Counsel. The parties

 9 agree that Defense Counsel, defense investigators, and support staff shall not allow the defendant to

10 copy Protected Information contained in the discovery. The parties agree that Defense Counsel, defense

11 investigators, and support staff may provide the defendant with copies of documents from which

12 Protected Information has been redacted.

13          4.      The discovery and information therein may be used only in connection with the litigation

14 of this case and for no other purpose. The discovery is now and will forever remain the property of the

15 United States Government. Defense Counsel will return the discovery to the Government or certify that

16 it has been destroyed at the conclusion of the case.

17          5.      Defense Counsel will store the discovery in a secure place and will use reasonable care to

18 ensure that it is not disclosed to third persons in violation of this agreement.

19          6.      Defense Counsel shall be responsible for advising the defendants, employees, other

20 members of the defense team, and defense witnesses of the contents of this Stipulation and Order.

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

      STIPULATION AND ORDER                               2

30
 1          7.     In the event that the defendant substitutes counsel, undersigned Defense Counsel agrees

 2 to withhold discovery from new counsel unless and until substituted counsel agrees also to be bound by

 3 this Order or the Court modifies this Order regarding such transfer of discovery.

 4          IT IS SO STIPULATED.

 5   Dated: February 5, 2020                          McGREGOR W. SCOTT
                                                      United States Attorney
 6

 7                                                    /s/ Melanie L. Alsworth
                                                      MELANIE L. ALSWORTH
 8                                                    Assistant United States Attorney

 9
     Dated: February 5, 2020                          /s/ Preciliano Martinez
10                                                    PRECILIANO MARTINEZ
                                                      Counsel for Defendant Weldon
11

12   Dated: February 10, 2020                         /s/ Mark Coleman
                                                      MARK COLEMAN
13                                                    Counsel for Defendant Cisneros

14
     Dated: February 5, 2020                          /s/ Arturo Hernandez
15                                                    ARTURO HERNANDEZ
                                                      Counsel for Defendant Castro
16

17
     Dated: February 6, 2020                               /s/ Roger Bonakdar
18                                                         ROGER BONAKDAR
                                                           Counsel for Defendant Lozano
19

20

21                                                  ORDER

22
     IT IS SO ORDERED.
23
        Dated:    February 10, 2020
24
                                                     UNITED STATES DISTRICT JUDGE
25

26

27

28

      STIPULATION AND ORDER                            3

30
